Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of species: a mutated protein/gene: NTRK; a specific therapeutic agent: Panitumumab filed on June 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 1, 3-7, 9-15 and 22-28 are pending.
Claims 2, 8, 16-21 and 29-37 have been canceled.
Since no prior art teaches diagnosis and/or treating a cancer or tumor having high microsatellite instability (MSI) with detection of one or more mutations in NTRK, EGFR is included in examination.
Since no prior art teach a method for diagnosing and treating a cancer or tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence or absence of one or more mutations in EGFR and/or NTRK, wherein the subject is diagnosed with a cancer or tumor having high microsatellite instability if the one or more mutations in EGFR and/or NTRK are detected; and administering a therapeutic agent to the diagnosed subject, wherein the therapeutic agent is Panitumumab, the other species of claim 5 are included in examination.
Claims 1, 3-7, 9, 11-15, and 22-28 are under consideration. 

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.
	
Drawings
The drawings are objected to because Figure 2A, Figure 2B, Figure 4A and B, Figure 6A and B, Figure 9, Figure 10, and Figure 11 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9, 10, 13-15, 22, 23 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the diagnosed subject" inline 5.  There is insufficient antecedent basis for this limitation in the claim.
The term “high microsatellite instability” in claims 1, 9, and 22 is a relative term which renders the claim indefinite. The term “high microsatellite instability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the specification nor the claims not teach at what point the microsatellite instability is considered high.
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “high microsatellite instability”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “high microsatellite instability”, and the amount of deviation acceptable under the term “high microsatellite instability”.
Claims 5-7, 10, 13-15, 23 and 26-28 are also rejected because these claims are dependent on claim 22. 
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 
Claims 1, 3-6, 9, 11-14, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The rejected claims are drawn to a method for diagnosing and treating a cancer or tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence or absence of one or more 5mutations in EGFR and/or NTRK, wherein the subject is diagnosed with a cancer or tumor having high microsatellite instability if the one or more mutations in EGFR and/or NTRK are detected; and administering a therapeutic agent to the diagnosed subject, wherein the therapeutic agent is an agent used to treat EGFR-related cancer and/or NTRK-related cancer. The claims encompass unlimited genus of EGFR and/or NTRK mutations indicative of high microsatellite instability of cancer or tumor. Given BRI, “mutation” would include substitution, insertion, deletion, inversion, duplication, translocation, and gene amplification. These mutations are originated from different processes and could have different consequence. These claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of these inhibitors. For NTRK, the specification only discloses a limited number of gene mutations (2 NTRK1 point mutations, 3 NTRK2 point mutations and 2 NTRK3 mutations) associated with high microsatellite instability of only one cancer (CRC). See Example 8. Similarly, for EGFR, the specification only discloses a limited number of gene mutations associated with high microsatellite instability of only one cancer (CRC) and does not state which mutations are diagnostic of high microsatellite instability. See Example 7, Fig. 6 and Table 1. The specification fails to provide information about whether other mutations in NTRK and/or EGFR are indicative for high MSI cancer or tumor, or whether the mutations disclosed in the specification are indicative for other MSI cancers or tumors.
Accordingly, the specification lacks adequate written description for the claimed method.

Claims 1, 3-7, 9, 11-15, and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an ENABLEMENT rejection.
Claims 1, 3-7, 9, 11-15, and 22-28 are drawn to a method of treating of a cancer or tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence or absence of one or more mutations in EGFR and/or NTRK, wherein the subject is diagnosed with a cancer or tumor having high microsatellite instability if the one or more mutations in EGFR and/or NTRK are detected; and administering a therapeutic agent to the diagnosed subject, wherein the therapeutic agent is an agent used to treat EGFR-related cancer and/or NTRK-related cancer (claims 1, 5-7, 9, 10, and 13-15); or treating cancer or tumor having high microsatellite instability in a subject in need thereof, comprising: analyzing a sample from the subject for the presence or absence of one or more mutations in EGFR and/or NTRK; and administering a therapeutic agent to the diagnosed subject, wherein the therapeutic agent is an agent used to treat EGFR-related cancer or NTRK-related cancer (claims 22, 23 and 26-28).
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
Independent claims 1, 9 and 22 encompass: 1) an unspecified mutation (or mutations: including substitution, insertion, deletion, duplication, rearrangement) of EGFR and/or NTRK, which may have different consequence to the activity or expression of EGFR and/or NTRK, e.g. increased (or decreased) catalytic activity of EGFR and/or NTRK, a decrease in the auto-inhibited conformation of EGFR and/or NTRK, an increase in the activated conformation of EGFR and/or NTRK, an altered tertiary structure of EGFR and/or NTRK, or an increase (or decrease) Koff and or Kon rate; 2) an unspecified therapy agent, which includes all possible agents with different structure, different mechanism, different targets; 3) an unspecified EGFR and/or NTRK-related cancer. It is known that cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. For example, an NTRK-related cancer occurs in pretty much every part of the body, as evidenced by Table 1 of Amatu (Amatu et al., ESMO Open 2016; 1:e000023, Publication Date: 2016-03-18). Accordingly, the claims are so broad that they essentially encompass all kinds of cancer, with any type of EGFR and/or NTRK mutation(s).
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
	The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity. The instant claims read on treatment with a broad genus of therapeutic agents used to treat EGFR-related cancer and/orNTRK-related cancer for a large number of "cancers" with unspecific EGFR and/or NTRK mutations necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Additionally, cancers are heterogeneous in their phenotypes and response to therapeutics. Gerdes et al. (Front. Oncol. 12/18/2014 doi: 10.3389/fonc.2014.00366, pp. 1-12) teach that cancer is a multifaceted disease characterized by heterogeneous genetic alterations, cellular metabolism at the organ, tissue, and cellular levels and these conditions vary between cancers. See abstract and Fig. 1. Gerdes et al. teach that the tumor microenvironment is a highly heterogeneous mix of cellular and non-cellular components and can promote or be antagonistic to tumor growth.  See Tumor Microenvironment-Heterogeneity and Anticancer Therapeutic Target-pp. 5-6 and Fig. 1.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that in a genomic analysis of mutations in breast and colon cancers, it was found that the cancer genes differ between each colon and breast cancers and each tumor had a different pattern of mutations.  Kaiser teaches that the steps to cancer may be more complex than had been anticipated. See 3rd col.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification offers working examples of a cancer or tumor having one or more mutations in EGFR and/or NTRK (e.g. NTRK1, NTRK2 and NTRK3), See Examples 7 and 8. However, Applicant fails to provide information allowing the skilled artisan to ascertain the treatment of cancers with NTRK mutations by administration of any therapeutic agent without undue experimentation, even for Panitumumab (the elected species). In the instant case, only a limited number of gene mutations (2 NTRK1 point mutations, 3 NTRK2 point mutations and 2 NTRK3 mutations) with only one cancer (CRC) sample are described, See Example 8. However, no working examples for treatment of the cancer are provided.
Specially, Braghiroli (Braghiroli et al., Journal of Clinical Oncology 34, no. 15-suppl, page 4102, Publication Date: 2016-05-20) teaches the genetic profiles of patients with metastatic appendiceal adenocarcinoma (AAC) by next generation sequencing using MSK-IMPACT platform, or by MALDI-TOF mass spectroscopy genotyping (Sequenom). Potentially treatable alterations were present in 12% of patients, including NTRK (2). Mutational sequencing in AAC indicates that 12% have mutations in genes such as BRAFV600E, MTOR, ERBB2 and NTRK with the potential to expand investigational options. Panitumumab/cetuximab does not appear to have therapeutic efficacy comparable to historic controls in RAS/RAF wt CRC. See Abstract. Furthermore, Amatu (Amatu et al., ESMO Open 2016; 1:e000023, Publication Date: 2016-03-18) teaches the major challenge in the development of NTRK target therapy is the low incidence in each single tumor histology that is counterbalanced by a wide distribution of NTRK alterations across multiple histologies. See page 7, § Conclusions and Future Perspectives; Page 4, Table 1. Additionally, Amatu teaches there is a limited number of reported Trk receptor tyrosine-kinase inhibitors in the literature and only a few of these have been tested in clinical trials.  See page 5-left column and Table 1. Taken together, one ordinary skilled in the art would not have expected that a therapeutic compound (e.g. Panitumumab) could treat all cancers encompassed by these claims.  Although there are EGFR and NTRK directed therapeutic agents known in the art, the specification has not shown any of these agents to be effective in treating the cancers with the claimed mutations.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
Due to the large quantity of experimentation necessary to test the use of therapeutic agents treating various cancers encompassed by the claims; the lack of direction/guidance presented in the specification regarding to treatment of the claimed cancers; the state of the prior art which establishes the unpredictability cancer treatment in general and treatment of cancers with NTRK and/or EGFR mutations in particular; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso (Corso et al., European Journal of Human Genetics, 21, 1383-1388, Publication Date: 2013-04-10, cited in IDS) in view of Pao (Pao et al., Nature Reviews, Cancer, vol. 10, 760-774, Publication Year: 2010).
Corso teaches a method comprising: analyzing a sample from the subject for the presence or absence of one or more mutations in EGFR, See page 1384, col. 1, para. 1-3, wherein the subject is diagnosed with a cancer or tumor having high microsatellite instability if the one or more mutations in EGFR are detected (“We verified multiple associations between oncogenic mutations and determined clinicopathological tumor features (1) EGFR A13_deletions are associated with right colon carcinoma (P<0.005), mucinous histotype (P=0.042), G3 grading (P=0.024), and MSI status (P<0.005)). See Abstract.
Corso teaches identifying EGFR-related cancers: EGFR A13_del mutations (fig. 1) occurred with a frequency of 10% (28/280); these novel alterations were significantly associated with the following characteristics: (a) MSI pattern (28/28, P<0.005), (b) right tumor site (22/28, P<0.005), (c) mucinous carcinoma (12/28, P=0.042), (d) aggressive grading (G3) (12/28, P=0.024), See page 1384, col. 1, para. 6).
Corso teaches wherein status of microsatellite instability is associated with EGFR mutations and may be used to determine appropriate approaches of treating cancer (“can delineate novel approaches for the CRC classification and targeted intervention”), See Abstract.
However, Corso fails to explicitly teach that the microsatellite instability cancer should be treated with an agent used to treat EGFR-related cancer.
Pao teaches that Gefitinib and erlotinib are used to treat EGFR mutated tumors. See Fig 2. The right two bars in particular.
Pao teaches that Gefitinib is the first quinazoline-based reversible small-molecule EGFR tyrosine kinase inhibitor. And Erlotinib is an FDA-approved quinazoline-based EGFR inhibitor. See page 761, col. 1 and Table 2.
Pao teaches TKI-sensitive and TKI-resistant mutations in cancer-derived mutant EGFR. See Fig. 3.
Pao teaches EGFR mutation T790M, which accounts for about 90% of secondary mutation observed in EGFR and contributes to resistance to TKI.  See Fig. 5. 
Pao teaches possible molecular mechanisms about how T790M confers drug resistance. See the bridging paragraph of pages 767-768.
Pao teaches potential treatment strategies to overcome resistance, e.g. various combination therapies, including EGFR TKI + cetuximab. See Fig. 6 and pages 769-771 § Overcoming resistance to TKIs,
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to analyze EGFR mutation status, because Corso teaches EGFR mutation could be tightly associated with MSI, and further treat the subject with a TKI inhibitor, e.g. Erlotinib, Gefitinib, or TKI+cetuximab to overcome possible resistance to TKI for cancers with EGFR T790M mutation, because these compounds alone or in combination therapy are effective to treat cancers with some EGFR mutations, as taught by Pao. In light of the fact that these compounds are well known in the art to treat EGFR mutated cancers, it would have been obvious to an ordinary skilled in the art to experiment with treating microsatellite instability cancers that harbor EGFR mutations. The motivation would have been to develop an effective treatment for this patient population.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             



/PETER J REDDIG/Primary Examiner, Art Unit 1642